In re John E. Borras, Jr., applying for writs of certiorari, prohibition and mandamus. Parish of Jefferson. Nos. 81-839 and 81-840.
Granted. Having been advised that the one million dollar bond is only on the possession of a weapon by a felon and the public intimidation charges and not on the charges of first degree murder and possession with intent to distribute cocaine, we *213consider that the one million dollar bond is excessive and should be reduced to $150,000.
BLANCHE and LEMMON, JJ., would deny.